Title: Enclosure D: [Nathanael Greene to Colonel Carrington], [26 December 1791]
From: Greene, Nathanael
To: 



Dear Sir,

Robert Morris, Esquire, Financier for the United States, has in his advertisements for receiving proposals for contracts for supplying the army with rations, directed them to be made to me, in the States of North and South Carolina and Georgia; but in his letter of the 17th of October, 1782, he desires me to commit the business to your care and management, should I find it more convenient for you to execute, than for me. I am persuaded of your good disposition, and of your capacity to manage this important trust, and as I can give it every aid under your direction, as much as if under my own, and as you have more liesure to attend to it, than I have, I wish you to embark in the business. I have already written to all the principal characters in South Carolina, and to some in North Carolina, who are likely to enter into contracts, to make their proposals. As soon as I get their answers, I will lay them before you, and give you such farther information on the subject, as may enable you to close your contracts. I shall be always happy to communicate with you, on every matter necessary for the promotion and security of the public interest. Let me have your answer on the subject, as soon as possible, that I may inform the Financier, how the matter rests.
I am, dear Sir,   Your most obedient Servant,

Nathaniel Greene.
Lieut: Colo. Carrington.

